Title: Poem on the Death of Elias Boudinot’s Child, [4 September 1774]
From: Hamilton, Alexander,Harpur, Robert
To: 


[New York, September 4, 1774]

For the sweet babe, my doating heart
Did all a Mother’s fondness feel;
Carefull to act each tender part
and guard from every threatning ill.


But what alass! availd my care?
The unrelenting hand of death,
Regardless of a parent’s prayr
Has stoped my lovely Infant’s breath—


With rapture number Oer thy Charms,
While on thy harmless sports intent,
Or pratling in my happy arms—


No More thy self Important tale
Some embryo meaning shall convey,
Which, should th’ imperfect accents fail,
Thy speaking looks would still display—


Thou’st gone, forever gone—yet where,
Ah! pleasing thought; to endless bliss.

Then, why Indulge the rising tear?
Canst thou, fond heart, lament for this?


Let reason silence nature’s strife,
And weep Maria’s fate no more;
She’s safe from all the storms of life,
And Wafted to a peacefull Shore.

